            Case 3:20-cv-05423-BHS Document 36 Filed 06/19/20 Page 1 of 21




 1                                                                   The Honorable Benjamin H. Settle
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9   DREW MACEWEN, et al.,                                  NO. 3:20-cv-05423-BHS
10                               Plaintiffs,                NOTICE OF SUPPLEMENTAL
                                                            AUTHORITY
11         vs.
12   GOVERNOR JAY INSLEE, in his
     official capacity as the Governor of
13   Washington,
14                               Defendant.
15

16           Pursuant to LCR 7(n), Defendant Governor Jay Inslee hereby notifies the Court of the

17   following three supplemental authorities, attached hereto as Exhibits 1–3, in support of his

18   Response to Plaintiffs’ Motion for Preliminary Injunction, Dkt. No. 31: (1) Opinion of the U.S.

19   Court of Appeals for the Seventh Circuit affirming district court’s denial of a motion for a temporary

20   restraining order (TRO) in Elim Romanian Pentecostal Church v. Pritzker, --- F.3d ----, No. 20-

21   1811, 2020 WL 3249062 (7th Cir. June 16, 2020); (2) Order of the U.S. District Court for the

22   Eastern District of Washington denying a motion for a TRO in Slidewaters LLC v. Washington

23   Department of Labor and Industries, No. 2:20-CV-0210-TOR, 2020 WL 3130295 (E.D. Wash.

24   June 12, 2020); and (3) revised Phase 1, Phase 2, and Phase 3 Religious and Faith-Based

25   Organization COVID-19 Requirements issued by the Governor on June 18, 2020, and available on

26   the Governor’s Office website at https://www.governor.wa.gov/sites/default/files/Phase%201-


     NOTICE OF SUPPLEMENTAL                          1               ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
     AUTHORITY                                                             800 5th Avenue, Suite 2000
     NO. 3:20-CV-05423-BHS                                                  Seattle, WA 98104-3188
                                                                                 (206) 474-7744
           Case 3:20-cv-05423-BHS Document 36 Filed 06/19/20 Page 2 of 21




 1   3%20-%20Religious%20and%20faith-
 2   based%20orgs%20FINAL_6%2018%202020.pdf?utm_medium=email&utm_source=govdeliver
 3   y.
 4         Dated this 19th of June 2020.
 5                                         ROBERT W. FERGUSON
                                           Attorney General
 6

 7                                         s/ Zachary Pekelis Jones
                                           BRENDAN SELBY, WSBA No. 55325
 8                                         ZACHARY PEKELIS JONES, WSBA No. 44557
                                             Assistant Attorney General
 9                                           Complex Litigation Division
                                           EMMA S. GRUNBERG, WSBA No. 54659
10                                         JEFFREY T. EVEN, WSBA No. 20367
                                           PAUL M. WEIDEMAN, WSBA No. 42254
11                                           Deputy Solicitors General
                                           800 Fifth Avenue, Suite 2000
12                                         Seattle, WA 98104
                                           (206) 254-4270
13                                         (206) 332-7089
                                           (206) 521-3222
14                                         (360) 586-0728
                                           (360) 753-7085
15                                         brendan.selby@atg.wa.gov
16                                         zach.jones@atg.wa.gov
                                           emma.grunberg@atg.wa.gov
17                                         jeffrey.even@atg.wa.gov
                                           paul.weideman@atg.wa.gov
18
                                           Attorneys for Defendant Jay Inslee,
19                                         Governor of Washington
20

21

22

23

24

25

26


     NOTICE OF SUPPLEMENTAL                2               ATTORNEY GENERAL OF WASHINGTON
                                                                Complex Litigation Division
     AUTHORITY                                                   800 5th Avenue, Suite 2000
     NO. 3:20-CV-05423-BHS                                        Seattle, WA 98104-3188
                                                                       (206) 474-7744
Case 3:20-cv-05423-BHS Document 36 Filed 06/19/20 Page 3 of 21




              Exhibit 1
Elim RomanianCase  3:20-cv-05423-BHS
              Pentecostal Church v. Pritzker, ---Document       36
                                                  F.3d ---- (2020)     Filed 06/19/20 Page 4 of 21



                                                                Opinion
                 2020 WL 3249062
   Only the Westlaw citation is currently available.            Easterbrook, Circuit Judge.
   United States Court of Appeals, Seventh Circuit.
                                                                 *1 Two churches contend, in this suit under 42 U.S.C.
  ELIM ROMANIAN PENTECOSTAL CHURCH and                          § 1983, that an executive order limiting the size of public
   Logos Baptist Ministries, Plaintiffs-Appellants,             assemblies (including religious services) to ten persons
                           v.                                   violates their rights under the Free Exercise Clause of the
         Jay Robert PRITZKER, Governor                          First Amendment, applied to the states by the Fourteenth
          of Illinois, Defendant-Appellee.                      Amendment. The Governor of Illinois issued this order
                                                                to reduce transmission of the coronavirus SARS-CoV-2,
                        No. 20-1811                             which causes the disease COVID-19. The disease is readily
                             |                                  transmissible and has caused a global pandemic. As of June
                   Argued June 12, 2020                         16, 2020, 133,639 persons in Illinois have tested positive for
                             |                                  COVID-19, and 6,398 of these have died. Epidemiologists
                   Decided June 16, 2020                        believe that those numbers are undercounts—persons with
                                                                no or mild symptoms may not be tested, some people die of
Appeal from the United States District Court for the Northern   the disease without being tested, and some deaths attributed
District of Illinois, Eastern Division. No. 20 C 2782 —         to other causes may have been hastened or facilitated by
Robert W. Gettleman, Judge.                                     the effect of COVID-19 weakening the immune system or
                                                                particular organs.
Attorneys and Law Firms

Roger Karam Gannam, Daniel Joseph Schmid, Mathew D.             Experts think that, without controls, each infected person will
Staver, Horatio Gabriel Mihet, Attorneys, Liberty Counsel       infect two to three others, causing an exponential growth in
Inc., Orlando, FL, Sorin Adrian Leahu, Attorney, Mauck &        the number of cases. Because many of those cases require
Baker, Chicago, IL, for Plaintiffs-Appellants.                  intensive medical care, infections could overwhelm the
                                                                medical system. The World Health Organization, the Centers
Priyanka Gupta, Attorney, Office of the Attorney General,       for Disease Control, and many epidemiologists recommend
Chicago, IL, for Defendant-Appellee.                            limiting the maximum size of gatherings (the Governor’s cap
                                                                of ten comes from a CDC recommendation), adopting a policy
Richard Brian Katskee, Alexander Joseph Luchenitser,            of social distancing (everyone staying at least six feet away
Attorneys, Americans United for Separation of Church and        from anyone not living in the same household—ten feet if
State, Washington, DC, for Amicus Curiae Americans United       the other person is singing or talking loudly), isolating people
for Separation of Church and State                              who have the disease, wearing face coverings so that people
                                                                who have the disease but don’t know it are less likely to infect
Benna Ruth Solomon, Attorney, City of Chicago Law
                                                                others, and tracing the contacts of those who test positive.
Department, Chicago, IL, for Amicus Curiae City of Chicago.
                                                                Reducing the number of people at gatherings protects those
Nimra Azmi, Attorney, Muslim Advocates, Washington, DC,         persons, and perhaps more important it protects others not
for Amicus Curiae Muslim Advocates.                             at the gathering from disease transmitted by persons who
                                                                contract COVID-19 by attending a gathering that includes
Hal R. Morris, Attorney, Saul Ewing Arnstein & Lehr LLP,        infected persons.
Chicago, IL, for Amici Curiae Illinois Health and Hospital
Association, Illinois State Medical Society, American Nurses    Plaintiffs contend, however, that a limit of ten persons
Association-Illinois, Illinois Society for Advanced Practice    effectively forecloses their in-person religious services, even
Nursing.                                                        though they are free to hold multiple ten-person services
                                                                every week, and that the Governor’s proposed alternatives—
Before Easterbrook, Kanne, and Hamilton, Circuit Judges.        services over the Internet or in parking lots while worshipers
                                                                remain in cars—are inadequate for them.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Elim RomanianCase  3:20-cv-05423-BHS
              Pentecostal Church v. Pritzker, ---Document       36
                                                  F.3d ---- (2020)      Filed 06/19/20 Page 5 of 21


Here is the relevant text of the order in question:                           assistance as a result of this
                                                                              emergency,      and people with
  All public and private gatherings of any number of people                   disabilities[.]
  occurring outside a single household or living unit are
  prohibited, except for the limited purposes permitted by
  this Executive Order. Pursuant to current guidance from the
                                                                 Religious services, too, are deemed “essential,” see § 2(5)(vi),
  CDC, any gathering of more than ten people is prohibited
                                                                 which is why they can proceed while concerts are forbidden,
  unless exempted by this Executive Order. Nothing in this
                                                                 but they have not been exempted from the size limit.
  Executive Order prohibits the gathering of members of a
  household or residence.
                                                                 The churches contend that these rules burden the free exercise
  All places of public amusement, whether indoors or             of their faith, which requires adherents to assemble in person,
  outdoors, including but not limited to, locations with         and discriminates against religious services compared with
  amusement rides, carnivals, amusement parks, water parks,      the many economic and charitable activities that the Governor
  aquariums, zoos, museums, arcades, fairs, children’s play      has exempted from the ten-person limit. The churches are
  centers, playgrounds, funplexes, theme parks, bowling          particularly put out that their members may assemble to feed
  alleys, movie and other theaters, concert and music halls,     the poor but not to celebrate their faith. A district court,
  and country clubs or social clubs shall be closed to the       however, concluded that Executive Order 2020-32 is neutral
  public.                                                        with respect to religion and supported by the compelling need
                                                                 to safeguard the public health during a pandemic. The court
 *2 Executive Order 2020-32 § 2(3) (Apr. 30, 2020)               denied the motion for a preliminary injunction. ––– F.Supp.3d
(boldface in original). Section 2(5)(vi) adds that people are    ––––, 2020 WL 2468194, 2020 U.S. Dist. LEXIS 84348
free to leave their homes                                        (N.D. Ill. May 13, 2020). Plaintiffs appealed under 28 U.S.C.
                                                                 § 1292(a)(1).


             [t]o engage in the free exercise of                 We denied the churches’ motion for an injunction pending
             religion, provided that such exercise               appeal, with this explanation:
             must comply with Social Distancing
             Requirements and the limit on
             gatherings of more than ten people in                            Based on this court’s preliminary
             keeping with CDC guidelines for the                              review of this appeal for purposes of
             protection of public health. Religious                           this motion, we find that plaintiffs have
             organizations and houses of worship                              not shown a sufficient likelihood of
             are encouraged to use online or drive-                           success on the merits to warrant the
             in services to protect the health and                            extraordinary relief of an injunction
             safety of their congregants.                                     pending appeal. The Governor’s
                                                                              Executive Order 2020-32 responds
                                                                              to an extraordinary public health
One other section of this order bears on religious activities.                emergency. See generally Jacobson
Section 2(12)(c) includes in the list of “essential” functions                v. Massachusetts, 197 U.S. 11 [25
exempt from the ten-person cap:                                               S.Ct. 358, 49 L.Ed. 643] (1905). The
                                                                              Executive Order does not discriminate
                                                                              against religious activities, nor does
             Businesses and religious and secular                             it show hostility toward religion. It
             nonprofit organizations, including                               appears instead to impose neutral
             food banks, when providing food,                                 and generally applicable rules, as in
             shelter, and social services, and other                          Employment Division v. Smith, 494
             necessities of life for economically                             U.S. 872 [110 S.Ct. 1595, 108 L.Ed.2d
             disadvantaged or otherwise needy                                 876] (1990). The Executive Order’s
             individuals, individuals who need                                temporary numerical restrictions on



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Elim RomanianCase  3:20-cv-05423-BHS
              Pentecostal Church v. Pritzker, ---Document       36
                                                  F.3d ---- (2020)       Filed 06/19/20 Page 6 of 21


            public gatherings apply not only                                   with social distancing requirements
            to worship services but also to                                    and guidance regarding wearing face
            the most comparable types of                                       coverings), and to limit indoor services
            secular gatherings, such as concerts,                              to 10 people. Religious organizations
            lectures, theatrical performances, or                              are encouraged to take steps to
            choir practices, in which groups of                                ensure social distancing, the use of
            people gather together for extended                                face coverings, and implementation of
            periods, especially where speech and                               other public health measures.
            singing feature prominently and raise
            risks of transmitting the COVID-19
            virus. Worship services do not                        What used to be a cap of ten persons became a
            seem comparable to secular activities                 recommendation. Because this section is an “exemption,”
            permitted under the Executive Order,                  none of Executive Order 2020-38’s rules applies to
            such as shopping, in which people do                  religious exercise. The guidelines, issued on May
            not congregate or remain for extended                 28 and available at haps://www.dph.illinois.gov/covid19/
            periods. Further, plaintiffs-appellants               community-guidance/places-worship-guidance, contain eight
            may not obtain injunctive relief against              single-spaced pages of recommendations but do not impose
            the Governor in federal court on the                  any legal obligation.
            basis of the Illinois Religious Freedom
            Restoration Act. See Pennhurst State                  Illinois contends that Executive Order 2020-38 makes this
            School & Hospital v. Halderman, 465                   suit moot, because it gives the churches all of the relief
            U.S. 89 [104 S.Ct. 900, 79 L.Ed.2d 67]                they wanted from a judge. Plaintiffs observe, however, that
            (1984).                                               the Governor could restore the approach of Executive Order
                                                                  2020-32 as easily as he replaced it—and that the “Restore
                                                                  Illinois Plan” (May 5, 2020) reserves the option of doing just
*3 No. 20-1811, 2020 WL 2517093 (7th Cir. May 16, 2020).          this if conditions deteriorate. Executive Order 2020-38 moved
We expedited briefing and oral argument.                          Illinois to Phase 3 of this Plan, which cautions that some
                                                                  things “could cause us to move back”:
Before the case could be argued, the Governor replaced
Executive Order 2020-32 with Executive Order 2020-38                IDPH will closely monitor data and receive on-the-ground
(May 29, 2020), which permits the resumption of all                 feedback from local health departments and regional
religious services. Section 4(a) of Order 2020-38 contains this     healthcare councils and will recommend moving back to
exemption:                                                          the previous phase based on the following factors:

                                                                    • Sustained rise in positivity rate [of COVID-19 test results]

            This Executive Order does not limit                     • Sustained increase in hospital admissions for COVID-19
            the free exercise of religion. To                          like illness
            protect the health and safety of
            faith leaders, staff, congregants and                   • Reduction in hospital capacity threatening surge
            visitors, religious organizations and                     capabilities
            houses of worship are encouraged to
                                                                    • Significant outbreak in the region that threatens the health
            consult and follow the recommended
                                                                       of the region
            practices and guidelines from the
            Illinois Department of Public Health.                 Voluntary cessation of the contested conduct makes litigation
            As set forth in the IDPH guidelines,                  moot only if it is “absolutely clear that the allegedly wrongful
            the safest practices for religious                    behavior could not reasonably be expected to recur.” Friends
            organizations at this time are to                     of the Earth, Inc. v. Laidlaw Environmental Services (TOC),
            provide services online, in a drive-                  Inc., 528 U.S. 167, 189, 120 S.Ct. 693, 145 L.Ed.2d 610
            in format, or outdoors (and consistent                (2000). Otherwise the defendant could resume the challenged


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Elim RomanianCase  3:20-cv-05423-BHS
              Pentecostal Church v. Pritzker, ---Document       36
                                                  F.3d ---- (2020)         Filed 06/19/20 Page 7 of 21


conduct as soon as the suit was dismissed. The list of criteria                  obtain appropriate relief against a
for moving back to Phase 2 (that is, replacing the current rules                 government. A party who prevails in
with older ones) shows that it is not “absolutely clear” that the                an action to enforce this Act against
terms of Executive Order 2020-32 will never be restored. It                      a government is entitled to recover
follows that the dispute is not moot and that we must address                    attorney’s fees and costs incurred in
the merits of plaintiffs’ challenge to Executive Order 2020-32                   maintaining the claim or defense.
even though it is no longer in effect.

 *4 The churches contend that any limit on religious                See also § 35/10(b)(2). This language authorizes judicial
gatherings is permissible only if supported by a compelling         relief but does not clearly authorize suit against the state in
interest, which they say is lacking. Yet Employment Division        federal court. As a result, neither the federal nor the state
v. Smith, 494 U.S. 872, 110 S.Ct. 1595, 108 L.Ed.2d 876             Religious Freedom Restoration Act can be applied in this
(1990), holds that the Free Exercise Clause does not require        case.
a state to accommodate religious functions or exempt them
from generally applicable laws. The Justices recently granted       The vital question therefore is whether Executive Order
certiorari in a case presenting the question whether Smith          2020-32 discriminates against religion. Funerals, weddings,
should be overruled, Fulton v. Philadelphia, ––– U.S. ––––,         and similar activities are subject to the same size limit
140 S. Ct. 1104, 206 L.Ed.2d 177 (2020), but Fulton will            that applies to worship services. Illinois did not set out to
not be argued until next fall. Unless the Justices overrule or      disadvantage religious services compared with secular events.
modify Smith, we must implement its approach.                       Nor does the order discriminate among faiths. Cf. Church of
                                                                    the Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 113
Congress established rules more favorable to religion through       S.Ct. 2217, 124 L.Ed.2d 472 (1993).
the Religious Freedom Restoration Act, 42 U.S.C. §§ 2000bb
to 2000bb–4, but Boerne v. Flores, 521 U.S. 507, 117 S.Ct.          Plaintiffs maintain, however, that the ten-person cap disfavors
2157, 138 L.Ed.2d 624 (1997), holds that those rules cannot         religious services compared with, say, grocery shopping
be applied to the states. Illinois has itself created rules         (more than ten people at a time may be in a store) or
more favorable to religion through the Illinois Religious           warehouses (where a substantial staff may congregate to
Freedom Restoration Act, 775 ILCS 35/1 to 35/30, and                prepare and deliver the goods that retail shops sell). If those
plaintiffs want to take advantage of that statute. Given the        businesses, and other essential functions such as feeding and
Eleventh Amendment and principles of sovereign immunity,            housing the poor under § 2(12)(c), may place ten unrelated
however, a federal court cannot issue relief against a state        persons in close contact, it amounts to disparate treatment that
under state law. See, e.g., Pennhurst State School & Hospital       a religious service cannot do so as well.
v. Halderman, 465 U.S. 89, 104 S.Ct. 900, 79 L.Ed.2d
67 (1984). Plaintiffs maintain that Pennhurst is irrelevant         For its part, Illinois reminds us how Executive Order 2020-32
because Illinois has consented to the enforcement of the            § 2(3) itself classifies religious worship: with other indoor
Illinois Religious Freedom Restoration Act, thus waiving its        public gatherings of unrelated persons. At least worship
sovereign immunity. Consent to be sued in state court does          services can proceed (with a size limit), while concerts,
not imply consent to be sued in federal court, however; that        movies, and similar events are forbidden.
takes a “clear declaration”. See, e.g., College Savings Bank
v. Florida Prepaid Postsecondary Education Expense Board,            *5 So what is the right comparison group: grocery shopping,
527 U.S. 666, 676, 119 S.Ct. 2219, 144 L.Ed.2d 605 (1999)           warehouses, and soup kitchens, as plaintiffs contend, or
(citing other cases). Section 35/20 provides:                       concerts and lectures, as Illinois maintains? Judges of other
                                                                    appellate courts have supported both comparisons. Plaintiffs
                                                                    point us to two opinions of the Sixth Circuit plus two opinions
             If a person’s exercise of religion                     dissenting from orders denying injunctions pending appeal.
             has been burdened in violation of                      See Maryville Baptist Church, Inc. v. Beshear, 957 F.3d 610
             this Act, that person may assert                       (6th Cir. 2020); Roberts v. Neace, 958 F.3d 409 (6th Cir.
             that violation as a claim or defense                   2020); South Bay United Pentecostal Church v. Newsom,
             in a judicial proceeding and may                       959 F.3d 938 (9th Cir. 2020) (Collins, J., dissenting); South



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Elim RomanianCase  3:20-cv-05423-BHS
              Pentecostal Church v. Pritzker, ---Document       36
                                                  F.3d ---- (2020)       Filed 06/19/20 Page 8 of 21


Bay United Pentecostal Church v. Newsom, No. 19A1044,             social distancing). It is not clear to us that warehouse workers
––– U.S. ––––, ––– S.Ct. ––––, ––– L.Ed.2d ––––, 2020             engage in the sort of speech or singing that elevates the risk
WL 2813056 (U.S. May 29, 2020) (Kavanaugh, J., joined             of transmitting the virus, or that they remain close to one
by Thomas & Gorsuch, JJ., dissenting). Illinois relies on         another for extended periods, but some workplaces present
the majorities in South Bay United Pentecostal Church: the        both risks. Meatpacking plants and nursing homes come to
Ninth Circuit’s panel did not provide much analysis when          mind, and they have been centers of COVID-19 outbreaks.
denying the motion for an injunction, nor did a majority of the   But it is hard to see how food production, care for the elderly,
Supreme Court, but Chief Justice Roberts filed a concurring       or the distribution of vital goods through warehouses could
opinion with these observations:                                  be halted.

                                                                  Reducing the rate of transmission would not be much use
            Although California’s guidelines                      if people starved or could not get medicine. That’s also
            place restrictions on places of                       why soup kitchens and housing for the homeless have
            worship, ... [s]imilar or more severe                 been treated as essential. Those activities must be carried
            restrictions apply to comparable                      on in person, while concerts can be replaced by recorded
            secular gatherings, including lectures,               music, movie-going by streaming video, and large in-person
            concerts, movie showings, spectator                   worship services by smaller gatherings, radio and TV worship
            sports, and theatrical performances,                  services, drive-in worship services, and the Internet. Feeding
            where large groups of people gather in                the body requires teams of people to work together in physical
            close proximity for extended periods                  spaces, but churches can feed the spirit in other ways.
            of time. And the Order exempts or
            treats more leniently only dissimilar                 Perhaps a state could differentiate between the maximum
            activities, such as operating grocery                 gathering permitted in a small church and a cathedral with
            stores, banks, and laundromats, in                    seats for 3,000, but we do not evaluate orders issued in
            which people neither congregate in                    response to public-health emergencies by the standard that
            large groups nor remain in close                      might be appropriate for years-long notice-and-comment
            proximity for extended periods.                       rulemaking. See Jacobson v. Massachusetts, 197 U.S. 11, 25
                                                                  S.Ct. 358, 49 L.Ed. 643 (1905), which sustains a public-health
                                                                  order against a constitutional challenge. Perhaps with more
                                                                  time—and more data from contact tracing—Illinois could
We line up with Chief Justice Roberts.
                                                                  figure out just how dangerous religious services are compared
                                                                  with warehouses and similar activities, but no one contends
It would be foolish to pretend that worship services are
                                                                  that such data were available when Executive Order 2020-32
exactly like any of the possible comparisons, but they
                                                                  was promulgated (or, for that matter, now).
seem most like other congregate functions that occur in
auditoriums, such as concerts and movies. Any of these
                                                                   *6 So we do not deny that warehouse workers and people
indoor activities puts members of multiple families close to
                                                                  who assist the poor or elderly may be at much the same risk
one another for extended periods, while invisible droplets
                                                                  as people who gather for large, in-person religious worship.
containing the virus may linger in the air. Functions that
                                                                  Still, movies and concerts seem a better comparison group,
include speaking and singing by the audience increase the
                                                                  and by that standard the discrimination has been in favor of
chance that persons with COVID-19 may transmit the virus
                                                                  religion. While all theaters and concert halls in Illinois have
through the droplets that speech or song inevitably produce.
                                                                  been closed since mid-March, sanctuaries and other houses
As Chief Justice Roberts observed, concerts and church
                                                                  of worship were open, though to smaller gatherings. And
services differ from grocery stores and pharmacies, “in which
                                                                  under Executive Order 2020-38 all arrangements for worship
people neither congregate in large groups nor remain in close
                                                                  are permitted while schools, theaters, and auditoriums remain
proximity for extended periods.”
                                                                  closed. Illinois has not discriminated against religion and so
                                                                  has not violated the First Amendment, as Smith understands
The churches reply that people do remain together for
                                                                  the constitutional requirements.
extended periods in warehouses, and potentially in office
settings (though most offices contain spaces that provide



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
Elim RomanianCase  3:20-cv-05423-BHS
              Pentecostal Church v. Pritzker, ---Document       36
                                                  F.3d ---- (2020)    Filed 06/19/20 Page 9 of 21


Plaintiffs present some additional arguments, which have
been considered but need not be discussed separately.          All Citations

AFFIRMED                                                       --- F.3d ----, 2020 WL 3249062

End of Document                                            © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           6
Case 3:20-cv-05423-BHS Document 36 Filed 06/19/20 Page 10 of 21




               Exhibit 2
             Case
Slidewaters LLC     3:20-cv-05423-BHS
                v. Washington                Document
                              Department of Labor         36 Filed
                                                  and Industries,       06/19/20
                                                                  Slip Copy (2020)            Page 11 of 21


                                                                  day period. ECF No. 1-4 at 3, ¶ 4.10. Plaintiff depends on
                                                                  being open during this 100-day period to ensure that it can
                  2020 WL 3130295
                                                                  survive during the “off-season.” ECF No. 1-4 at 3, ¶ 4.13.
    Only the Westlaw citation is currently available.
                                                                  Plaintiff previously made a business decision to expand the
    United States District Court, E.D. Washington.
                                                                  park, with the goal of having the 2020 season recoup the
            SLIDEWATERS LLC, Plaintiff,                           money expended during the three-year expansion project.
                             v.                                   ECF No. 1-4 at 3, ¶ 4.14. Plaintiff has taken on substantial
      WASHINGTON DEPARTMENT OF LABOR                              business debt for the expansion project in reliance upon being
                                                                  able to operate during the 2020 season. Id.
         AND INDUSTRIES and Governor Jay
       Inslee, in his official capacity, Defendant.
                                                                  On February 29, 2020, in response to the COVID-19
                  NO. 2:20-CV-0210-TOR                            pandemic, Defendant Governor Jay Inslee proclaimed a State
                            |                                     of Emergency for all counties in Washington, referred to as the
                   Signed 06/12/2020                              “Stay Home, Stay Healthy” order, or “Proclamation 20.05.”
                                                                  ECF No. 1-4 at 3, ¶ 4.16. Governor Inslee issued Proclamation
                                                                  20.05 pursuant to RCW chapters 38.08, 38.52, and 43.06.
                                                                  ECF No. 1-4 at 3, ¶ 4.17. Governor Inslee proclaimed that
       ORDER DENYING PLAINTIFF’S MOTION
                                                                  COVID-19 is a “public disaster.” ECF No. 1-4 at 4, ¶ 4.19.
       FOR TEMPORARY RESTRAINING ORDER
                                                                  Governor Inslee also proclaimed that the Washington State
THOMAS O. RICE, Chief United States District Judge                Comprehensive Emergency Management Plan be directed,
                                                                  and that state agencies and departments were directed to
 *1 BEFORE THE COURT is Plaintiff’s Motion for                    utilize state resources and do everything reasonably possible
Temporary Restraining Order (ECF No. 3). This matter              to assist affected counties to respond to and recover from
was submitted for consideration without oral argument. The        COVID-19. ECF No. 1-4 at 4, ¶¶ 4.22-4.23.
Court has reviewed the record and files herein, and is fully
informed. For the reasons discussed below, Plaintiff’s Motion     On May 4, 2020, Governor Inslee sent a letter to the
for Temporary Restraining Order (ECF No. 3) is DENIED.            Washington State legislature requesting an extension of
                                                                  statutory waivers and suspensions ordered by Proclamation
                                                                  20.05. ECF No. 1-4 at 4, ¶ 4.24. On May 9, 2020, the
                     BACKGROUND                                   four legislative caucus leaders sent a letter in response to
                                                                  Governor Inslee, in which they granted an extension of the
This case concerns Plaintiff’s ability to operate its business    requested proclamations until May 31, 2020, pursuant to
while subject to state emergency restrictions put into            RCW 43.06.220(4). ECF No. 1-4 at 4, ¶ 4.25.
place due to the COVID-19 pandemic. Plaintiff seeks a
temporary restraining order (“TRO”) enjoining Defendants           *2 On May 26, 2020, Defendant Department of Labor
from enforcing Proclamations 20-05 and 20-25.4 and                and Industries (“LNI”) filed an emergency rule, WAC
WAC 296-800-14035. The following facts are drawn from             296-800-14035, with the Washington Office of Code Reviser.
Plaintiff’s Complaint and are essentially undisputed for the      ECF No. 1-4 at 4, ¶ 4.26. The emergency rule states,
purposes of resolving the instant motion.                         “Employers must not allow employees to perform work
                                                                  where a business activity is prohibited by an emergency
Plaintiff Slidewaters LLC is a family-owned waterpark in          proclamation.” ECF No. 1-4 at 26. The emergency rule cites,
Lake Chelan, owned by cousins Burke and Robert Bordner.           in part, Proclamation 20.05 as the basis for its rulemaking
ECF No. 1-4 at 2, ¶ 4.1. Plaintiff employs approximately          authority. ECF No. 1-4 at 5, ¶ 4.28. LNI posted a notice on its
150 seasonal employees and four year-round employees. ECF         website which stated, “If employers are found to be defying
No. 1-4 at 2, ¶¶ 4.5, 4.7. Plaintiff operates seasonally for an   the Governor’s order, they’ll be informed and directed to close
approximately 100-day window that starts the Saturday prior       or adjust operations immediately. If they do not, they’ll face
to Memorial Day weekend and ends at Labor Day. ECF No.            a workplace safety citation that could carry a fine of nearly
1-4 at 3, ¶¶ 4.8-4.9. Plaintiff makes nearly all of its income    $10,000 or more.” ECF No. 1-4 at 5, ¶ 4.29.
that sustains its business throughout the year during this 100-



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
             Case
Slidewaters LLC     3:20-cv-05423-BHS
                v. Washington                Document
                              Department of Labor         36 Filed
                                                  and Industries,       06/19/20
                                                                  Slip Copy (2020)                Page 12 of 21


On May 31, 2020, Governor Inslee announced Proclamation
20-25.4, “Transition from ‘Stay Home – Stay Healthy’                Alternatively, the Ninth Circuit also permits a “sliding scale”
to ‘Safe Start – Stay Healthy’ County-By-County Phased              approach under which an injunction may be issued if there are
Reopening.” ECF No. 1-4 at 31-35. Proclamation 20-25.4              “serious questions going to the merits” and “the balance of
utilizes a four-phase plan for opening the State of Washington.     hardships tips sharply in the plaintiff’s favor,” assuming the
ECF No. 1-4 at 6, ¶ 4.36. Each county must, in accordance           plaintiff also satisfies the two other Winter factors. All. for the
with the plan, independently demonstrate that they meet a           Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011)
number of specific criteria to move into a new phase. ECF           (“[A] stronger showing of one element may offset a weaker
No. 1-4 at 6, ¶ 4.41.                                               showing of another.”); see also Farris v. Seabrook, 677
                                                                    F.3d 858, 864 (9th Cir. 2012) (“We have also articulated an
Chelan County is, as of the filing of the Complaint, in phase       alternate formulation of the Winter test, under which serious
one of the four-phase plan. ECF No. 1-4 at 6, ¶ 4.40. At            questions going to the merits and a balance of hardships that
the earliest, Plaintiff would be eligible to begin moderate         tips sharply towards the plaintiff can support issuance of a
operations in phase three of Proclamation 20-25.4. ECF No.          preliminary injunction, so long as the plaintiff also shows
1-4 at 6, ¶ 4.39. Plaintiff has not yet been able to open for       that there is a likelihood of irreparable injury and that the
its 2020 season and expects it will unlikely be able to open        injunction is in the public interest.” (internal quotation marks
for the entire 2020 season. ECF No. 1-4 at 6, ¶¶ 4.42-4.43.         and citation omitted)).
Plaintiff now faces increased competition from out-of-state
water parks such as Silverwood’s water park in Idaho, which
opened on May 30, 2020. ECF No. 1-4 at 7, ¶ 4.48. Plaintiff            B. Likelihood of Success on the Merits
has created a “Clean & Safe” plan for its water park to assist       *3 Plaintiff’s Complaint raises claims that may be
patrons, guests, and staff in being able to maintain cleanliness,   categorized by three main arguments: (1) Governor Inslee
health, and necessary social distancing measures. ECF No.           does not have the authority to issue the emergency
1-4 at 7, ¶¶ 4.49-4.50. But for the Proclamations and the           proclamations; (2) LNI does not have authority to issue an
emergency rule, Plaintiff would be open for its normal season.      emergency rule based on the Governor’s unlawful emergency
ECF No. 1-4 at 8, ¶ 4.53.                                           proclamations; and (3) Defendants’ actions have violated
                                                                    Plaintiff’s substantive due process rights under the U.S.
                                                                    Constitution and the Washington Constitution. ECF No. 1-4
                                                                    at 8-13, ¶¶ 5.1-5.42. Plaintiff contends, while developing
                        DISCUSSION                                  minimal supporting legal argument, that it is likely to succeed
                                                                    on the merits of its claims. ECF No. 3 at 8-9. To obtain
   A. TRO Standard
                                                                    injunctive relief, Plaintiff must show that there are “serious
Pursuant to Federal Rule of Civil Procedure 65, a district
                                                                    questions going to the merits” of its claim, and that it is likely
court may grant a TRO in order to prevent “immediate and
                                                                    to succeed on those questions of merit. Cottrell, 632 F.3d at
irreparable injury.” Fed. R. Civ. P. 65(b)(1)(A). The analysis
                                                                    1131; Farris, 677 F.3d at 865.
for granting a temporary restraining order is “substantially
identical” to that for a preliminary injunction. Stuhlbarg Int’l
Sales Co., Inc. v. John D. Brush & Co., 240 F.3d 832, 839 n.7
(9th Cir. 2001). It “is an extraordinary remedy never awarded                           1. Governor’s Authority
as of right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S.
7, 24 (2008).                                                       First, Plaintiff contends it is likely to succeed on the merits
                                                                    of its argument that the Governor’s Proclamations exceed the
To obtain this relief, a plaintiff must demonstrate: (1) a          statutory authority authorizing the governor to declare a state
likelihood of success on the merits; (2) a likelihood of            of emergency. ECF No. 3 at 8-9. Plaintiff’s argument raises
irreparable injury in the absence of preliminary relief; (3)        questions of statutory interpretation. A federal court charged
that a balancing of the hardships weighs in plaintiff’s favor;      with interpreting a state statute should do so according to that
and (4) that a preliminary injunction will advance the public       state’s principles of statutory interpretation. Powell’s Books,
interest. Winter, 555 U.S. at 20; M.R. v. Dreyfus, 697 F.3d 706,    Inc. v. Kroger, 622 F.3d 1202, 1209 (9th Cir. 2010).
725 (9th Cir. 2012). Under the Winter test, a plaintiff must
satisfy each element for injunctive relief.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
             Case
Slidewaters LLC     3:20-cv-05423-BHS
                v. Washington                Document
                              Department of Labor         36 Filed
                                                  and Industries,       06/19/20
                                                                  Slip Copy (2020)                 Page 13 of 21


Plaintiff argues that the Proclamations exceed Governor
Inslee’s statutory authority because the COVID-19 pandemic
                                                                                      2. LNI Rulemaking Authority
does not constitute one of the statutorily authorized purposes
for which a governor may declare a state of emergency. ECF            *4 Second, Plaintiff contends LNI exceeded its rulemaking
No. 3 at 8. Washington law allows a governor to proclaim             authority when it promulgated a rule in reliance on the
a state of emergency “after finding that a public disorder,          Governor’s Proclamations. ECF No. 3 at 8-9. Plaintiff’s
disaster, energy emergency, or riot exists within this state         argument not based in the text of the emergency rule,
or any part thereof which affects life, health, property, or         which states that LNI promulgated the rule pursuant to its
the public peace.” RCW 43.06.010(12). “Public disorder,              statutory authority under RCW 49.17.040 and 49.17.050,
disaster, energy emergency, or riot” are all terms that are not      among other provisions. ECF No. 1-4 at 26. Contrary to
otherwise defined in the statute.                                    Plaintiff’s characterization, LNI did not promulgate a rule
                                                                     “pursuant to a proclamation by the governor.” ECF No. 3 at
“Whenever [the court] faced with a question of statutory             9; see also ECF No. 1-4 at 10, ¶ 5.15. Indeed, the emergency
interpretation [it looks] to the plain meaning of the                rule only references the Proclamation as an explanation for
words used in the statute.” State v. Fjermestad, 114                 why the emergency rule was promulgated pursuant to other
Wash. 2d 828, 835 (1990). “A nontechnical statutory term             authority. ECF No. 1-4 at 26-27. Plaintiff fails to raise a
may be given its dictionary meaning; statutes should be              serious question going to the merits of this claim.
construed to effect their purpose, and unlikely, absurd,
or strained consequences should be avoided.” State v.
Smith, 189 Wash. 2d 655, 662 (2017). The dictionary
                                                                                       3. Substantive Due Process
meaning of “disorder” within the state of emergency statute
is relevant here. The Oxford English Dictionary defines              Finally, Plaintiff contends the Proclamations and emergency
“disorder” as a “disturbance of the bodily (or mental)               rule infringe on Plaintiff’s substantive due process right to
functions; an ailment, disease.” Oxford University Press,            pursue and common calling and to use and dispose of private
disorder, n., OED Online (June 2020), https://oed.com/view/          property. ECF No. 3 at 8. “The substantive component of the
Entry/54859?result=1&rskey=LLoCgB&. Merriam-Webster                  Due Process Clause forbids the government from depriving
similarly defines “disorder” as “an abnormal physical or             a person of life, liberty, or property in such a way that ...
mental condition.” Merriam-Webster, Disorder, Merriam-               interferes with rights implicit in the concept of ordered
Webster.com (May 16, 2020), https://www.merriam-                     liberty.” Engquist v. Oregon Dep’t of Agric., 478 F.3d 985,
webster.com/dictionary/disorder. The plain meaning of the            996 (9th Cir. 2007) (quotation and citation omitted); see also
governor’s statutory authority to proclaim a state of
                                                                     Yim v. City of Seattle, 194 Wash. 2d 682, 686 (2019) (unless
emergency in the event of a “public disorder” clearly
                                                                     Washington courts adopt “heightened protections as a matter
encompasses an outbreak of pandemic disease. RCW
                                                                     of independent state law, state substantive due process claims
43.06.010(12). Plaintiff fails to raise a serious question going
                                                                     are subject to the same standards as federal substantive due
to the merits of this claim.
                                                                     process claims.”). Defendants oppose Plaintiff’s motion on
                                                                     the grounds that Plaintiff does not identify a fundamental right
Plaintiff’s related argument, that only local health officers
                                                                     that is protected by the Due Process Clause. ECF No. 5 at
may issue health directives in light of a pandemic, is
                                                                     5-7. Even if Plaintiff does identify a protected right, Plaintiff’s
similarly unpersuasive. ECF No. 3 at 9. Plaintiff’s own
                                                                     claim fails to raise a serious question going to the merits of
cited authority states that the state secretary of health may
                                                                     its claim.
exercise the authority of local health officers “when in an
emergency the safety of public health demands it.” RCW
                                                                     It is well settled that state governments have the authority to
43.70.130(7). Because the governor may lawfully proclaim
                                                                     enact “quarantine laws and ‘health laws of every description’
a public emergency related to disease outbreak, authority to
                                                                     ” pursuant to their police powers. Jacobson v. Commonwealth
enforce public health rules related to a pandemic is not vested
                                                                     of Massachusetts, 197 U.S. 11, 24-25 (1905). “[T]he liberty
“exclusively” in local health officers. Plaintiff fails to raise a
                                                                     secured by the Constitution of the United States to every
serious question going to the merits of this claim.
                                                                     person within its jurisdiction does not import an absolute right
                                                                     in each person to be, at all times and in all circumstances,
                                                                     wholly freed from restraint.” Id. at 26. So long as a public


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
             Case
Slidewaters LLC     3:20-cv-05423-BHS
                v. Washington                Document
                              Department of Labor         36 Filed
                                                  and Industries,       06/19/20
                                                                  Slip Copy (2020)                 Page 14 of 21


health law is reasonable and not overly broad or unequally            Plaintiff contends that the balance of equities tip sharply
applied, it is permissible even where it infringes on other           in its favor and that a TRO would advance the public
protected interests. Id. at 28. Here, it could not be disputed that   interest. ECF No. 3 at 6-7, 10-11. “When the government
the Proclamations and emergency rule are reasonably related           is a party, these last two factors merge.” Drakes Bay v.
to the ongoing COVID-19 pandemic. Plaintiff does not argue            Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014).
that the Proclamations and emergency rules are overly broad           “In each case, courts must balance the competing claims
or unequally applied; instead, Plaintiff’s challenge is to the        of injury and must consider the effect on each party of
mere existence of the rules. ECF No. 3 at 8; see ECF No. 1-4 at       the granting or withholding of the requested relief.” Winter,
12-13, ¶¶ 5.38-5.42. This Court joins the growing consensus           555 U.S. at 24 (quotation marks and citation omitted). The
of district courts that constitutional challenges to similar          Court must balance the hardships to the parties should the
COVID-19 related measures are precluded by Jacobson. See              status quo be preserved against the hardships to the parties
Open Our Oregon v. Brown, No. 6:20-cv-773-MC, 2020 WL                 should Plaintiff’s requested relief be granted. “In exercising
2542861, at *2 (D. Or. May 19, 2020) (gathering cases).               their sound discretion, courts of equity should pay particular
Plaintiff fails to raise a serious question going to the merits       regard for the public consequences in employing the
of this claim.                                                        extraordinary remedy of injunction.” Id. (quotation omitted).
                                                                      “The public interest inquiry primarily addresses impact on
Because Plaintiff fails to raise a serious question going to the      non-parties rather than parties.” League of Wilderness Defs./
merits of any of its claims, the Court finds it unnecessary to        Blue Mountains Biodiversity Project v. Connaughton, 752
address Defendants’ standing argument. ECF No. 5 at 4.                F.3d 755, 766 (9th Cir. 2014) (citation omitted). Regardless,
                                                                      the Court will not grant a preliminary injunction unless the
                                                                      public interests in favor of granting an injunction “outweigh
   C. Irreparable Injury                                              other public interests that cut in favor of not issuing the
Plaintiff contends its lost income and threatened closure             injunction.” Cottrell, 632 F.3d at 1138 (emphasis in original).
constitute an irreparable injury. ECF No. 3 at 9-10. A plaintiff
seeking injunctive relief must “demonstrate that irreparable          Plaintiff contends that the equities tip sharply in its favor
injury is likely in the absence of an injunction.” Winter, 555        because Plaintiff has a “Clean & Safe” plan which Plaintiff
U.S. at 22 (emphasis in original). “Issuing a preliminary             asserts would allow it to operate its business at a low risk
injunction based only on a possibility of irreparable harm is         to public health, because LNI would otherwise remain able
inconsistent with [the Supreme Court’s] characterization of           to enforce its other workplace safety rules, and because it is
injunctive relief as an extraordinary remedy that may only be         inequitable to allow some business to operate while Plaintiff is
awarded upon a clear showing that the plaintiff is entitled to        prohibited from operating and unable to recoup its economic
such relief.” Id. “Irreparable harm is traditionally defined as       losses. ECF No. 3 at 6-7. Plaintiff reiterates some of these
harm for which there is no adequate legal remedy, such as an          arguments in favor of its public interest argument. Id. at 10-11.
award of damages.” Arizona Dream Act Coalition v. Brewer,             Defendants respond that the significant public health risks
757 F.3d 1053, 1068 (9th Cir. 2014).                                  outweigh other considerations here. ECF No. 5 at 10-11.

 *5 Defendants respond that monetary injury alone is                  Defendants’ argument is more persuasive. Defendants have
insufficient to stablish irreparable harm. ECF No. 5 at 10.           put forth substantial evidence of the public health risks posed
“Nonetheless, ‘[t]he threat of being driven out of business is        by COVID-19, especially concerning its serious symptoms
sufficient to establish irreparable harm.’ ” hiQ Labs, Inc. v.        and risk of death, its ability to be spread by individuals
LinkedIn Corp., 938 F.3d 985, 993 (9th Cir. 2019) (quoting            who do not know they are infected, the limited knowledge
Am. Passage Media Corp. v. Cass Commc’ns, Inc., 750 F.2d              medical professionals have of this novel disease, and the
1470, 1474 (9th Cir. 1985)). Plaintiff has offered declarations       need to restrict in-person gatherings to slow transmission of
in support of its alleged business losses and risk of closure.        the disease in the absence of other effective prevention or
See ECF No. 1-4 at 15-18. This is sufficient to indicate              treatment measures. ECF No. 6-1 at 21-25; ECF No. 7 at
that Plaintiff is likely to suffer an irreparable injury absent       3-8, ¶¶ 6-15. Defendants have also proffered opinions from
injunctive relief.                                                    public health professionals who believe that the risks posed
                                                                      by COVID-19 would not be adequately managed if only

  D. Balancing of Equities and Public Interest


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
             Case
Slidewaters LLC     3:20-cv-05423-BHS
                v. Washington                Document
                              Department of Labor         36 Filed
                                                  and Industries,       06/19/20
                                                                  Slip Copy (2020)                Page 15 of 21


                                                                     The Court finds that Plaintiff has failed to satisfy
addressed by local officials. ECF No. 6-1 at 26-27; ECF No.
7 at 13-14, ¶ 23.                                                    either the Winter test or the Cottrell sliding scale test.
                                                                     Therefore, Plaintiff is not entitled to its requested relief.
 *6 The Court sympathizes with Plaintiff that the                    ACCORDINGLY, IT IS HEREBY ORDERED:
economic impact of the COVID-19 pandemic has been
                                                                       1. Plaintiff’s Motion for Temporary Restraining Order
extremely challenging, particularly for small and family-
                                                                         (ECF No. 3) is DENIED.
owned businesses. However, the public interest in mitigating
and combatting the significant danger posed by the spread              2. The District Court Executive is directed to enter this
of COVID-19 outweighs individual business interests in                    Order and furnish copies to counsel.
continued operations. It is not the Court’s role to second-
guess the reasoned public health decisions of other branches
of government. Jacobson, 197 U.S. at 28. Plaintiff’s requested       All Citations
TRO would not be in the public interest.
                                                                     Slip Copy, 2020 WL 3130295



                      CONCLUSION


End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
Case 3:20-cv-05423-BHS Document 36 Filed 06/19/20 Page 16 of 21




               Exhibit 3
          Case 3:20-cv-05423-BHS Document 36 Filed 06/19/20 Page 17 of 21




   Phase 1, Modified Phase 1, Phase 2, and Phase 3
       Religious and Faith-based Organization
              COVID-19 Requirements

With frequent reports of spiritual gatherings becoming COVID-19 “superspreader” events in
which a single service results in dozens of new COVID-19 infections, if possible, spiritual worship
should continue to be done remotely or at a drive-in service. But if spiritual worship must be
done in-person, the following requirements must be employed.

Religious and faith-based organizations are permitted to, provided all requirements in this
document are met:

Phase 1               Hold outdoor services on the organization’s property (or immediately
                      adjacent property if explicitly permitted by the local jurisdiction) with up
                      to 100 individuals, excluding organization staff.

Modified Phase 1      A) Hold indoor services at a place of worship with up to 25% capacity
and Phase 2           or up to 200 people, whichever is less, so long as six feet of physical
                      distancing can be achieved between households.

                      If there is a room in the organization’s building with a door that leads
                      outside and has restrooms, then the organization may use that room for
                      services to hold up to 25% of the room’s capacity or up to 200 people,
                      whichever is less, so long as six feet of physical distancing can be
                      achieved between households.

                      If there are multiple rooms with an outside door and restrooms, then the
                      organization may use each room in the building that meets this
                      requirement to hold services for up to 25% capacity or up to 200 people,
                      whichever is less, so long as six feet of physical distancing can be
                      achieved between households. Individuals in these rooms, must use the
                      door that leads outside as the entrance and exit and shall not enter other
                      parts of the building if the other parts of the building are being used for
                      services.

                      If the organization has more than one building, each building is permitted
                      to have 25% capacity or up to 200 people, whichever is less, so long as six
                      feet of physical distancing can be achieved between households.
          Case 3:20-cv-05423-BHS Document 36 Filed 06/19/20 Page 18 of 21



                       B) Hold or provide in-home services or counseling inside a person’s
                       residence with up to five total individuals (excluding organization staff).

Phase 3                Hold indoor services at a place of worship with up to 50% capacity or up
                       to 400 people, whichever is less, so long as six feet of physical distancing
                       can be achieved between households.

Any organization volunteers are included in the maximum number of permissible individuals.
The services covered in these operational guidelines include all worship services, religious study
classes, religious ceremonies, religious holiday celebrations, weddings, and funerals.

Organizations are strongly encouraged to keep a log of attendees at each service or counseling
session, and to retain that log for at least two weeks. If an outbreak occurs, this information
may be critical to help save lives.

Safety and Health Requirements
All organizations (including religious and faith-based organizations) have a general obligation to
keep a safe and healthy facility in accordance with state and federal law, and comply with the
following COVID-19 organization-specific safety practices, as outlined in Governor Jay Inslee’s
“Stay Home, Stay Healthy” Proclamation 20-25, and in accordance with the Washington State
Department of Labor & Industries General Requirements and Prevention Ideas for Workplaces
and the Washington State Department of Health Workplace and Employer Resources &
Recommendations at https://www.doh.wa.gov/Coronavirus/workplace.

Religious and faith-based organizations must specifically ensure operations follow the main L&I
COVID-19 requirements to protect employees, members, and visitors:

       •    Educate all employees in the language in which they are most proficient about
            coronavirus, how to prevent transmission, and the owner’s COVID-19 policies.
       •    Screen employees for signs/symptoms of COVID-19 at the start of every shift. Make
            sure sick employees stay home or immediately go home if they feel or appear sick.
            Cordon off any areas where an employee with probable or confirmed COVID-19
            illness worked, touched surfaces, etc., until the area and equipment is cleaned and
            disinfected. Follow the cleaning guidelines set by the CDC to deep clean and
            disinfect.
       •    Maintain minimum six-foot separation between all employees, members, and
            visitors in all interactions and at all times. When strict physical distancing is not
            feasible for a specific task, other prevention measures are required, such as use of
            barriers, minimization of individuals in narrow, enclosed areas and waiting rooms,
            staggered breaks, and work shift starts.
       •    Provide personal protective equipment (PPE) such as gloves and face coverings as
            appropriate or required to employees for the activity being performed. Require
            employees to use PPE as appropriate or required for the activity being performed. A
            facial covering must be worn by every individual not alone at the location unless


                                                                                         2|Page
        Case 3:20-cv-05423-BHS Document 36 Filed 06/19/20 Page 19 of 21



           their exposure dictates a higher level of protection under Department of Labor &
           Industries safety and health rules and guidance. Refer to Coronavirus Facial Covering
           and Mask Requirements for additional details. A cloth facial covering is described in
           the Department of Health guidance,
           https://www.doh.wa.gov/Portals/1/Documents/1600/coronavirus/ClothFacemasks.
           pdf.
       •   Ensure frequent and adequate hand washing with adequate maintenance of
           supplies. Use single use disposable gloves, where safe and applicable, to prevent
           transmission on items that are touched frequently or shared and discard after a
           single use.
       •   Establish a housekeeping schedule that includes frequent cleaning and sanitizing
           with a particular emphasis on commonly touched services.

A location-specific COVID-19 Supervisor shall be designated by the organization at each location
(indoor and outdoor) to monitor the health of employees and enforce the COVID-19 safety
plan.

An employee may refuse to perform unsafe work, including hazards created by COVID-19. And,
it is unlawful for the employer to take adverse action against an employee who has engaged in
safety-protected activities under the law if their work refusal meets certain requirements.

Employees who choose to remove themselves from a worksite because they do not believe it is
safe to work due to the risk of COVID-19 exposure may have access to certain leave or
unemployment benefits. Employers must provide high-risk individuals covered by Proclamation
20-46 with their choice of access to available employer-granted accrued leave or
unemployment benefits if an alternative work arrangement is not feasible. Other employees
may have access to expanded family and medical leave included in the Families First
Coronavirus Response Act, access to use unemployment benefits, or access to other paid time
off depending on the circumstances. Additional information is available at
https://www.lni.wa.gov/agency/outreach/paid-sick-leave-and-coronavirus-covid-19-common-
questions.


All religious and faith-based organizations are required to comply with the following COVID-
19 organization-specific safety practices:

   1. Prior to beginning operations as described in this document, all religious and faith-based
      organizations are required to develop for each location (indoor and outdoor if
      applicable) a comprehensive COVID-19 exposure control, mitigation and recovery plan.
      The plan must include policies regarding the following control measures: PPE utilization;
      on-location physical distancing; hygiene; sanitation; symptom monitoring; incident
      reporting; location disinfection procedures; COVID-19 safety training; exposure
      response procedures and a post-exposure incident project-wide recovery plan. A copy of
      the plan must be available at the location for inspection by state and local authorities,


                                                                                     3|Page
    Case 3:20-cv-05423-BHS Document 36 Filed 06/19/20 Page 20 of 21



   but state and local authorities are not required to preapprove the plan. Failure to meet
   planning requirements may result in sanctions, including the location being shut down.

2. COVID-19 safety information and requirements, such as CDC, DOH, OSHA posters shall
   be visibly posted at each location (indoor and outdoor).

3. Authorized access to the organization’s indoor location should primarily be through the
   front door. Other access points should be kept closed.

4. All employees, members, and visitors in attendance shall wear face coverings before,
   during, and after the service (whether indoor or outdoor).

5. There may be no direct physical contact between servers and members or visitors.
   Anything to be consumed may not be presented to the members or visitors in a
   communal container or plate.

6. No choirs shall perform during the service. Singing is permitted, but individuals must not
   remove their face coverings to sing – it must stay on for the duration of the service.

7. All services may provide access to restrooms, provided that access is controlled and
   limited to no more than 2 people at a time. Individuals waiting to use the restroom
   must maintain at least 6 feet of distance between each person.

8. Soap and running water shall be abundantly provided at locations for frequent
   handwashing. Employees should be encouraged to leave their workstations to wash
   their hands regularly, and required to do so before and after going to the bathroom,
   before and after eating and after coughing, sneezing or blowing their nose. Alcohol-
   based hand sanitizers with greater than 60% ethanol or 70% isopropanol should also be
   provided and used, but are not a replacement for the water requirement.

9. Disinfectants must be available to employees, members, and visitors throughout the
   location (indoor and outdoor) and ensure cleaning supplies are frequently replenished.

10. Clean and disinfect high-touch surfaces after each use—including personal work
    stations, mirrors, chairs, headrests and armrests, doorknobs, handrails, restrooms and
    breakrooms—using soapy water, followed by the appropriate disinfectants. If these
    areas cannot be cleaned and disinfected frequently, the organization shall be shut down
    until such measures can be achieved and maintained.

11. All organizations must adhere to physical distancing requirements and have six feet of
    space between workstations or have physical barriers between them.




                                                                                  4|Page
    Case 3:20-cv-05423-BHS Document 36 Filed 06/19/20 Page 21 of 21



12. All organizations must adhere to physical distancing requirements and have six feet of
    space between the congregation’s seats, pews, and benches or have physical barriers
    between them. Members of the same household may be seated together as a single
    unit. This may require the organization to reconfigure the congregation’s seats, pews,
    and benches or have physical barriers between them. The organization must place
    markings on the floors and seats indicating a six feet radius to help guide members and
    visitors.

13. Increase ventilation rates where feasible. Evaluate ventilation and utilize U.V. filters with
    a higher MERV rating.

14. Ensure that tissues and trashcans are placed throughout the location (indoor and
    outdoor).

15. Inform all employees, members, and guests that they must self-screen for signs and
    symptoms of COVID-19 before arriving at the location.

    •   Request employees, members, and visitors to take their temperature before
        attending a service. Any individual with a temperature of 100.4°F will not be
        permitted to attend the service or attend work at the organization.
    •   Any individual with a household member who has been diagnosed with COVID-19 or
        with symptoms of COVID-19 (including a fever above 100.4°F) may not attend the
        service or attend work at the organization.

16. For in-home services, religious and faith-based organizations are permitted to convene
    up to 5 individuals, excluding organization staff. These individuals do not need to be
    from the same household. However, individuals must wear face coverings when
    individuals from outside of the household participate.

•   General questions about how to comply with the agreement practices can be submitted
    to the state’s Business Response Center at
    https://app.smartsheet.com/b/form/2562f1caf5814c46a6bf163762263aa5.

•   All other violations related to Proclamation 20-25 can be submitted at
    https://bit.ly/covid-compliance.




                                                                                     5|Page
